Exhibit 10.73

PURCHASE AGREEMENT

This Purchase Agreement (“Agreement”) is made and entered into as of August 26,
2008 by and among Public Media Works, Inc., a Delaware corporation (“Seller”),
Team Cherokee Productions, Inc., a California corporation (“Buyer”), and Corbin
Bernsen (“Bernsen”), with reference to the following facts:

 

  A. Seller owns certain film projects as described herein (the “Acquired
Assets”).

 

  B. Buyer desires to purchase the Acquired Assets as provided herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. Basic Transaction.

1.1 Purchase and Sale of DOD, LLC. Seller currently holds 100% of the membership
interest in DOD, LLC, a California limited liability company (“DOD LLC”), and is
the manager of DOD LLC. Effective as of the Closing, (i) Buyer agrees to
purchase from Seller, and Seller agrees to sell to Buyer, all of Seller’s right,
title, and interest in its DOD LLC membership interest; and (ii) Seller shall
appoint Bernsen as manager of DOD LLC and Seller shall resign as manager of DOD
LLC.

1.2 Purchase and Sale of Dead Air, LLC. Seller currently holds a 20% membership
interest in Dead Air, LLC, a California limited liability company (“Dead Air
LLC”), and is the manager of Dead Air LLC. Effective as of the Closing,
(i) Buyer agrees to purchase from Seller, and Seller agrees to sell to Buyer,
all of Seller’s right, title, and interest in its Dead Air LLC membership
interest; and (ii) Seller shall resign as the managing member of Dead Air LLC.
Bernsen agrees to all required consents, if any, under the Dead Air LLC
operating agreement for such transfer.

1.3 Purchase and Sale of Car Pool Guy LLC Royalty. Seller currently holds a 40%
interest in the movie entitled “Car Pool Guy”. Effective as of the Closing,
Seller agrees to assign to Buyer 20% of its 40% interest in the movie.

1.4 Purchase and Sale of 3 Day Test Script. Seller currently owns 100% of the
script known as “3 Day Test”. Effective as of the Closing, Buyer agrees to
purchase from Seller, and Seller agrees to sell to Buyer, 50% of its interest in
the script known as “3 Day Test”. Buyer shall not be required to seek the
approval of Seller for any sale of the script in the amount of $10,000 or more.
Buyer shall remit to Seller 50% of the proceeds from any such sale. Buyer and
Bernsen shall not be required to remit any proceeds to Seller which they may
receive for their services as an actor, producer or director relating to the
script.



--------------------------------------------------------------------------------

1.5 Buyer Consideration. In consideration for the purchase and sale of assets
described herein, Buyer and Bernsen hereby agree to pay to Seller the following
consideration:

(i) Debt Forgiveness. All debt due and owing from the Company to Bernsen (the
“Bernsen Debt”) as of the Closing Date shall be extinguished and paid in full,
including, without limitation, all outstanding loans to the Company (which were
in the amount of $54,726 as of May 31, 2008) and all other costs or expenses
incurred by Bernsen on behalf of the Company. Bernsen represents and warrants
that the Company shall not owe him any amount of money as of the Closing Date.

(ii) DOD LLC Royalty. Buyer agrees to cause DOD LLC to pay to Seller the amount
of 12.5% of any and all distributions made by DOD LLC. Buyer and Bernsen
acknowledge and agree that this payment obligation shall survive in perpetuity
and that Buyer’s interest in DOD LLC shall not be assigned to any third party
without first obtaining the prior written consent of Seller.

(iii) Dead Air Royalty. Buyer agrees to cause Dead Air LLC to pay to Seller the
amount of 10% of any and all distributions made by Dead Air LLC. Buyer and
Bernsen acknowledge and agree that this payment obligation shall survive in
perpetuity and that Buyer’s interest in Dead Air LLC shall not be assigned to
any third party without first obtaining the prior written consent of Seller.

1.6 Termination of Prior Agreement. Seller and Bernsen agree that this Agreement
supersedes the Project Management Agreement dated March 18, 2008 between them
and that such agreement is terminated as of the Closing Date.

1.7 “As Is” Status of Acquired Assets. Buyer and Bernsen acknowledge and agree
the Acquired Assets are being transferred “as is” and that the Company has not
made, and is not making, any representations, warranties, or promises as to
whether the Acquired Assets shall result in any value to Buyer or Bernsen.

1.8 No Assumption of Liabilities. Buyer and Bernsen shall not assume and shall
under no circumstances be responsible for any obligation or liability of Seller
with respect to and/or arising out of the Acquired Assets prior to the Closing
Date, the operation of Seller, or in any other respect, regardless of amount,
character or description, or whether accrued, contingent or otherwise. Seller
shall not assume and shall under no circumstances be responsible for any
obligation or liability of Buyer or Bernsen with respect to and/or arising out
of the Acquired Assets after the Closing Date, the operation of Buyer, or in any
other respect, regardless of amount, character or description, or whether
accrued, contingent or otherwise.

2. Closing. The closing (the “Closing”) of the transactions contemplated hereby
shall be effective as of August 11, 2008 (the “Closing Date”).



--------------------------------------------------------------------------------

3. Warranties and Representations. Seller, on the one hand, and Buyer and
Bernsen, on the other hand, warrant and represent to the other as follows:

3.1 Validity of Agreement. Each party has the full right, power and authority to
execute and deliver this Agreement and perform the transactions contemplated by
this Agreement. The execution and delivery of this Agreement and the performance
of the transactions contemplated hereby have been duly and validly authorized by
all necessary action on the part of each party. This Agreement, when executed
and delivered by each party, shall constitute the valid and binding obligation
of such party enforceable in accordance with its terms. Bernsen is or will be
the sole shareholder of Buyer.

3.2 Acquired Assets; Consideration. Seller is the owner of, and has good and
marketable title to, all of the Acquired Assets to be sold under the terms of
this Agreement. At the Closing, Seller shall transfer and convey all of the
Acquired Assets to Buyer, free and clear of all mortgages, pledges, security
interests, charges, liens or encumbrances of any kind whatsoever. Bernsen has
not assigned any interest in the Bernsen Debt and has the full power and
authority to forgive the Bernsen Debt as provided herein.

3.3 No Conflict. The execution and delivery of this Agreement, and the
performance of each party’s obligations hereunder, (i) are not in violation or
breach of, and will not conflict with or constitute a default under any material
note, debt instrument, security agreement, lease, deed of trust or mortgage, or
any other material contract, agreement or commitment binding upon such party, or
any of its assets or properties, (ii) will not result in the creation or
imposition of any lien, encumbrance, equity or restriction in favor of any third
party upon any of the Acquired Assets, and (iii) will not conflict with or
violate any applicable law, rule, regulation, judgment, order or decree of any
government, governmental instrumentality or court having jurisdiction over any
party or any of its properties.

4. Assistance in Transfer. Seller shall provide assistance to Buyer as
reasonably requested, in order to ensure Buyer’s interest in the Acquired Assets
is perfected and registered with any and all applicable authority, agency or
organization. Such assistance shall include executing any documents prepared by
Buyer.

5. Indemnification. Buyer and Bernsen shall jointly and severally indemnify,
defend and hold harmless the Seller from any and all claims or liabilities
arising out of or related to the Acquired Assets after the Closing Date. Seller
shall indemnify, defend and hold harmless the Buyer and Bernsen from any and all
claims or liabilities arising out of or related to the Acquired Assets before
the Closing Date.

6. Entire Agreement; Severability; Modification. This instrument contains the
entire agreement between the parties relating to the sale of the Acquired
Assets. Any oral representations or modifications concerning this instrument
shall be of no force and effect, excepting a subsequent modification in writing,
signed by the party to be charged. This Agreement may be modified, amended or
supplemented only by a written instrument duly executed by all the parties
hereto.



--------------------------------------------------------------------------------

7. Further Assurances; Waiver. Each party hereto will execute, acknowledge and
deliver any further assurances, documents and instruments reasonably requested
by any other party hereto for the purpose of giving effect to the transactions
contemplated herein or the intentions of the parties with respect thereto. No
waiver of any of the provisions of this Agreement shall be deemed, or shall
constitute, a waiver of other provisions, whether or not similar, nor shall any
waiver constitute a continuing waiver. No waiver shall be binding unless
executed in writing by the party making the waiver.

8. Miscellaneous. This Agreement shall be governed by and construed in
accordance with the laws of the State of California. In the interpretation and
construction of this Agreement, the parties acknowledge that the terms hereof
reflect extensive negotiations between the parties and that this Agreement shall
not be deemed, for the purpose of construction and interpretation, that either
party drafted this Agreement. This Agreement may be signed in counterparts and
delivered by facsimile signature. The parties hereto each acknowledge that they
have been represented by, or have been given the opportunity to be represented
by, independent legal counsel of their choosing. This Agreement shall bind and
inure to the benefit of the respective heirs, personal representatives,
successors, and assigns of the parties hereto, except as hereinabove expressly
provided.

9. Formation of Buyer. Seller acknowledges and agrees that Buyer was formed
pursuant to Articles of Incorporation filed with the Secretary of State of
California on August 14, 2008. Buyer agrees to assume all pre-incorporation
obligations of Buyer as set forth herein.

10. Counsel to the Seller. Seller, Buyer and Bernsen acknowledge and agree that
only the interests of the Seller have been represented by Steven James Davis, A
Professional Corporation (“Company Counsel”) in this transaction and this
Agreement. Seller, Buyer and Bernsen acknowledge that Company Counsel has
assisted Bernsen in forming Buyer solely for the purposes of completing the
transactions contemplated in this Agreement. However, Bernsen and Buyer
acknowledge and agree that Company Counsel does not represent Bernsen or Buyer
in the transactions contemplated in this Agreement, or drafting and negotiation
of this Agreement, and that Company Counsel shall owe no duties directly to
Bernsen or Buyer relating to this transaction or Agreement.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Purchase Agreement the
date first written above.

 

BUYER:     SELLER: TEAM CHEROKEE PRODUCTIONS, INC.     PUBLIC MEDIA WORKS, INC.
By:   /s/ Corbin Bernsen     By:   /s/ Al Hayes   Corbin Bernsen, President    
  Al Hayes, Chief Executive Officer

 

BERNSEN: /s/ Corbin Bernsen Corbin Bernsen

[Signature Page to Purchase Agreement dated August 26, 2008]